Case: 16-50013      Document: 00513804099         Page: 1    Date Filed: 12/20/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 16-50013
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        December 20, 2016
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

SANTOS SALINAS, also known as Tito, also known as Santos Salinas, Jr.,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:15-CR-250-6


Before DENNIS, PRADO, and OWEN, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Santos Salinas has moved for leave
to withdraw and has filed a brief in accordance with Anders v. California, 386
U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Salinas has filed a response. The record is not sufficiently developed to allow
us to make a fair evaluation of Salinas’s claims of ineffective assistance of
counsel; we therefore decline to consider them without prejudice to collateral


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-50013    Document: 00513804099    Page: 2   Date Filed: 12/20/2016


                                No. 16-50013

review. See United States v. Isgar, 739 F.3d 829, 841 (5th Cir. 2014). The
motion for appointment of substitute counsel is DENIED as untimely. See
United States v. Wagner, 158 F.3d 901, 902-03 (5th Cir. 1998).
      We have reviewed counsel’s brief and the relevant portions of the record
reflected therein, as well as Salinas’s response. We concur with counsel’s
assessment that the appeal presents no nonfrivolous issue for appellate review.
Accordingly, the motion for leave to withdraw is GRANTED, counsel is excused
from further responsibilities herein, and the APPEAL IS DISMISSED. See
5TH CIR. R. 42.2.




                                      2